      6:21-cv-00011-JFH Document 5 Filed in ED/OK on 01/12/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

RODRIGUEZ LUNA DACIO,                  )
                                       )
                   Petitioner,         )
                                       )
v.                                     )                  Case No. CIV-20-01231-JD
                                       )
WILLIAM BARR, Attorney General,        )
CHAD WOLF, Secretary of the Department )
of Homeland Security, ALEX HUDSON,     )
WARDEN OF IMMIGRATION DETENTION )
FACILITY,                              )
                   Respondents.        )

         ORDER ADOPTING REPORT AND RECOMMENDATION
       Before the Court is the Report and Recommendation of United States Magistrate

Judge Amanda Maxfield Green entered on December 15, 2020. [Doc. No. 4].

       As the Report and Recommendation notes, Petitioner Rodriguez Luna Dacio

(“Petitioner”) alleges the United States Immigration and Customs Enforcement (“ICE”)

officials are detaining him unlawfully, and he seeks immediate release from the Moore

Detention Facility in Okmulgee, Oklahoma. [Doc. No. 1]. The Moore Detention Facility

is an ICE detention facility located within the territorial jurisdiction of the United States

District Court for the Eastern District of Oklahoma. [Doc. No. 4]. See also 28 U.S.C.

§ 116(b). As a result, the Report and Recommendation recommends the transfer of this

action to the United States District Court for the Eastern District of Oklahoma for all

further proceedings. [Doc. No. 4 at 4].

       Judge Green advised Petitioner that he may file an objection to the Report and

Recommendation with the Clerk of Court by January 5, 2021, and that failure to timely
      6:21-cv-00011-JFH Document 5 Filed in ED/OK on 01/12/21 Page 2 of 2




object to the Report and Recommendation waives the right to appellate review of both

factual and legal issues contained in the Report and Recommendation. [Id. at 4–5]. See

also 28 U.S.C. § 636(b)(1).

       No objection to the Report and Recommendation was filed, and no extension of

time to object was requested. See Moore v. United States, 950 F.2d 656, 659 (10th Cir.

1991) (explaining that the Tenth Circuit’s “firm waiver rule” “provides that the failure to

make timely objection to the magistrate’s findings or recommendations waives appellate

review of both factual and legal questions”).

       With no objection being filed, the Court accepts, adopts, and affirms the Report

and Recommendation in its entirety, and finds that this case should be transferred to the

United States District Court for the Eastern District of Oklahoma.

       The Court therefore ADOPTS the Report and Recommendation [Doc. No. 4] in its

entirety for the reasons stated therein. The Clerk of the Court is directed to TRANSFER

this matter to the United States District Court for the Eastern District of Oklahoma for all

further proceedings.1

       IT IS SO ORDERED this 12th day of January 2021.




       1
         Footnote 3 of the Report and Recommendation notes that Petitioner has not paid
the $5 filing fee or applied to proceed without payment of fees. As set forth in this Order,
this Court lacks jurisdiction to hear this case, so it will not resolve the fee issue. Upon
transfer, the Court trusts that the United States District Court for the Eastern District of
Oklahoma will resolve this issue.

                                             2
